Citation Nr: 0205232	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to September 
1958.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claim of entitlement to service 
connection for PTSD.  Notice of the decision was mailed in 
February 1994.  The veteran's notice of disagreement, dated 
February 1994, was received in March 1994.  In July 1994, the 
RO continued the denial of the claim, and issued a statement 
of the case.  The veteran's substantive appeal was received 
by the Medical Center in October 1994, and by the RO in 
January 1995.  The RO issued supplemental statements of the 
case in September 1996 and October 1997.  In August 1998, the 
appeal was certified to the Board.  

In September 1998, the Board remanded the issue on appeal to 
the RO for further development and adjudication.  After 
accomplishing the requested development to the extent 
possible, the RO continued the denial of the appeal and 
issued a supplemental statement of the case in April 1999.  
The claim has since been returned to the Board for further 
appellate consideration.

The Board points out that there are outstanding claims that 
the RO needs to address.  In his initial claim, dated and 
received October 1993, the veteran alleged entitlement to 
service connection for peptic ulcer disease, a carotid artery 
blockage, left shoulder problem, shrapnel in the left temple, 
and a heart problem, in addition to PTSD.  However, other 
than the claim for PTSD, the additional matters have not been 
adjudicated.  Therefore, the Board now refers these issues to 
the RO for any and all appropriate action.  




FINDINGS OF FACT

1.  The record contains a diagnosis of PTSD.  

2.  The veteran did not engage in combat with the enemy 
during service.  

3.  The veteran's only claimed in-service stressful 
experience has not been corroborated by service records or 
other credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt to 
independently corroborate that or any other in-service 
experience.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001); 38 C.F.R. § 3.304(f) (1994-1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that the veteran 
had active service from July 18, 1955 to September 23, 1958, 
with 2 years and 1 month of foreign service; no awards or 
decorations are listed.  The DA Form 20, Enlisted 
Qualification Record, shows that from January 1956 to March 
1958, the veteran's military occupational specialty (MOS) was 
that of traffic analyst and that he served in Taiwan.  From 
March 1958 to April 1958, the veteran's principal duty was 
that of special services, and from April 1958 to September 
1958, his MOS was that of duty soldier.  The DA Form 20 also 
does not reflect any awards or decorations.  

The veteran's service medical records do not include any 
complaint, diagnosis or treatment for a psychiatric disorder, 
to include PTSD.  

In October 1993, the veteran filed an initial application for 
compensation or pension benefits, listing, among his various 
disabilities, PTSD since 1956; "Army intelligence" was 
noted on the application. 

A VA psychiatric examination was conducted in December 1993 
at the VA Medical Center in Albany, New York.  The examiner 
noted that the veteran's past history revealed service in the 
"US Marines" from July 1955 to September 1958.  It was 
noted that the veteran had been admitted to the same facility 
on four occasions in 1993 for a number of physical problems.  
The veteran reported a longstanding history with anger and 
sleep problems.  He reported that since service, he had not 
been sleeping, and had been having dreams and nightmares.  
The veteran noted his assignment to security, as well as 
training in that area and having obtained a high level 
clearance.  He reported that during the May Day riots, he saw 
people killed and maimed.  Since that time, he has had a 
temper and does not like to be touched, and resents the 
presence of others.  Shortly after his separation from 
service, on occasion he would hurt his mother and ended up 
moving out of the home.  Subsequently, the veteran married 
and had four children, and his nervousness has "somewhat" 
interfered with his marital relationship.  The veteran 
reported that he "blots out from his state of how he did or 
did not do a certain thing."  The veteran refused to give 
the examiner direct information because of the high level of 
clearance he had during service.  The examiner diagnosed 
"[p]ost-traumatic stress disorder moderately severe." 

In a January 1994 rating action, the RO denied service 
connection for PTSD, noting that the veteran had failed to 
respond to a November 1993 request for information, and that 
there was no identifiable stressor of record.  The RO 
notified the veteran of the denial in February 1994, and the 
current appeal ensued.

Along with the veteran's February 1994 notice of 
disagreement, he submitted written statements from his wife, 
his daughter-in-law, and his son.  In her statement, the 
veteran's wife indicated that her husband's family told her 
that he had had problems with nervousness since his discharge 
from service, and she provided examples of his nervousness.  
The veteran's wife relayed that the veteran never discussed 
the details of his involvement in the May Day riots because 
of the level of his security clearance.  The veteran's 
daughter-in-law reported that over the 8 years that she had 
been aquatinted with the veteran, he had been admitted to VA 
facilities for tests.  She pointed out that he has difficulty 
sleeping, and that he has problems with pain. The veteran had 
refused to tell her what he did during service.  In his 
statement, the veteran's son offered explanations regarding 
the veteran's service such as the branch of service and his 
intelligence assignment.  According to his son, the veteran 
does not discuss his experiences given the level of his 
clearance.  His son reported that the veteran has difficulty 
sleeping, and at one time was drinking.  

The RO issued a statement of the case, explaining the denial 
of the claim, in July 1994, and, following receipt of the 
veteran's substantive appeal and copies of personnel records, 
issued a supplemental statement of the case in September 
1996.

In August 1997, the RO sent the veteran a letter concerning 
his claim and furnished a Post Traumatic Stress Disorder 
Questionnaire for completion.  The veteran filed his response 
in September 1997.  On the questionnaire, the veteran 
reported that he served with the Army Security Agency in 
Linco, Taiwan from April 1956 to May 1958.  He reported that 
while on a pass in Taipei during May Day, the Chinese 
government called in the military and declared martial law.  
The veteran further stated that when he went to the American 
embassy, he witnessed a lieutenant shoot into a crowd 
consisting mostly of women.  He further noted that in a few 
hours, the army was able to control the situation.  

In October 1997, the RO issued a supplemental statement of 
the case, reflecting the continued denial of the claim.  
Subsequently, but apparently prior to the September 1998 
certification of the case to the Board, the RO received 
copies of the veteran's personnel records from the National 
Personnel Records Center (NPRC). 

As noted in the Introduction, the Board remanded this case in 
September 1998 for further development, to include securing a 
detailed statement from the veteran regarding his stressors.  
In October 1998, the RO issued a letter to the veteran 
requesting further information from the veteran, 
specifically, the same type of details regarding the claimed 
stressors as noted in the Board's remand.  Also in October 
1998, the  RO also submitted a VA Form 21-3101, Request for 
Information, to the NPRC, requesting legible copies of the 
veteran's personnel records, to include morning reports. 

VA received the veteran's statement in November 1998.  The 
veteran reported that during service, he was privy to 
classified information and that he never told anyone what he 
actually did.  He has only told people that he was stationed 
at Fort Devons in Massachusetts.  The veteran stated that he 
was stationed at an Army camp in the mountains outside of 
Taipei, which he thought was called Linco, but he did not 
remember the name of the camp.  The veteran reported that 
while on pass in Taipei on May 1, 1957, the May Day 
disturbance occurred.  He recalled being behind Chinese 
soldiers who opened fire on people, mostly women.  He noted 
that he was unaware of any Americans who were killed or 
injured.  He later learned from his brother, who was 
stationed on Guam while serving in the Air Force, that they 
were placed on red alert at that time.  The veteran explained 
that he has made a conscience effort to forget what he did 
and that he was trained never to discuss what he did at that 
time.  The veteran further noted that "I'm not good about 
telephone no., people names or dates after forty years I 
remember no names of people I was stationed with or went to 
school with."  He did remember traveling across the country 
on a troop train to Seattle and then on a troop ship for 22 
days to Japan.  From Japan, he went on to Taiwan.  He 
indicated that he returned home from the service in August 
1958.  

In December 1998, the National Personnel Records Center 
provided VA with A DA Form 20, DD Form 4, and DA Form 26.  
The DD Form 4, Enlistment Record - United States Army, 
reflects the veteran's assignment to the Army Security Agency 
in July 1955.  The DA Form 26, Record of Court Martial 
Conviction, lists various offenses that occurred in November 
1956, August 1956, September 1956, and during the period from 
July 1957 to October 1957.  

By letter dated in January 1999, the RO informed the veteran 
that his November 1998 response to the development request 
was "not responsive."  He was asked to provide more details 
for the purposes of confirming the alleged stressors.  The RO 
informed the veteran that a decision would be made on the 
basis of the evidence of record if no response was received 
in 60 days.  No response from the veteran is of record.  In 
April 1999, the RO issued a supplemental statement of the 
case that reflects the continued denial of the claim.  

Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001 (to be codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In this case, the RO has not explicitly considered the VCAA 
and its implementing regulations in adjudicating the claim on 
appeal.  That notwithstanding, the Board finds that the 
duties imposed by the new law and its implementing 
regulations have, essentially, been met.  The record reflects 
that in the Statement of the Case and Supplemental Statements 
of the Case, the veteran was notified of the evidence 
associated with the record, and of the evidentiary 
deficiencies in the claim.  The veteran has provided 
statements and has undergone VA examination in connection 
with the claim.  Moreover, the RO has undertaken necessary 
and appropriate development to attempt to verify the 
veteran's stressors, based on information provided by the 
veteran.  Further, the Board remanded this case in September 
1998 for the purpose of providing the veteran with an 
opportunity to submit further information and evidence.  As 
per the Board's remand, the RO made several attempts to 
obtain the additional information from the veteran, but no 
response from him is of record.  Under these circumstances, 
the Board finds that there is no prejudice to the veteran in 
the Board considering the claim, on the merits, at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as, in this regard, the current 
version-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a) (2001), which incorporates the 
provisions of the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders-is more favorable to 
the veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 
1 Vet. App. at 312-13.]  

In this case, PTSD was diagnosed on the VA psychiatric 
examination of the veteran in December 1993.  Therefore, the 
first of the required elements for granting a claim for 
service connection for PTSD is present.  

What is missing is this case, however, is the second of the 
three criteria under 38 C.F.R. § 3.304(f) - credible 
supporting evidence that any of the claimed, in-service 
stressors actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2001); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.  

In this case, the veteran has actually identified only one 
in-service stressful experience-witnessing shootings and/or 
maimings and killings, in Taipei, Taiwan, during the May Day 
riots on May 1, 1957.  [Parenthetically, the Board notes 
that, to the VA physician who examined him (and who diagnosed 
PTSD) in 1993, the veteran reported witnessing maimings and 
killings on that day, but that he indicated only that he 
witnessed shooting into crowds in statements later filed 
August 1997 and November 1998.]  While the veteran's DA Form 
20 does show that he was serving in Taiwan from January 1956 
to March 1958, and his DA Form 26 reflects his assignment to 
the Army Security Agency as of July 1955, there is no 
evidence of record supporting the veteran's assertions that 
he was in or near Taipei on the date in question, or that he 
actually witnessed events associated with the riots as 
claimed.  

The veteran does not allege, and the record does not in any 
way suggest, that the veteran engaged in combat with the 
enemy.  The service records reflect the veteran's MOS during 
the time period he was in Taiwan was traffic analyst; he also 
served in special services, and as duty soldier.  However, 
the veteran's service was during peacetime; it follows that 
there is no indication of that he received any awards or 
commendations generally associated with combat, or that he 
participated in any campaigns.  In the absence of evidence of 
combat to which a purported stressor is related, the 
occurrence of the claimed in-service stressful experience(s) 
cannot be established by the veteran's own assertions, alone; 
corroborative evidence is needed.  See 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  [While the Board notes that the 
former version of 38 C.F.R. § 3.304(f) provided a presumption 
of combat for the award of certain medals or decorations 
generally associated with combat; if applicable, the 
presumption should, consistent with Dudnick and Karnas, be 
applied to the current appeal.  However, because, in this 
case, the veteran was not awarded any medals or decorations, 
the presumption is not applicable in the instant appeal.]

In this case, there simply is no evidence in this case to 
corroborate the occurrence of the veteran's alleged in-
service stressful experience.  As indicated above, the 
veteran record only confirms the veteran's assignment to the 
Army Security Agency as of 1955, and his presence in Taiwan 
during the time period in question.  Again, however, there is 
absolutely no evidence that the veteran was in Taipei on the 
date in question, or that he witnessed the events as claimed.  
As indicated in the Board's prior remand, the events the 
veteran's claims he witnessed in Taipei (apparently involving 
civilians) do not appear to be the type of events subject to 
independent vertification, and there is otherwise no evidence 
supporting the veteran's alleged experience in Taipei.  Lay 
statements submitted by the veteran's relatives (none of whom 
served with the veteran, and none of who provided any details 
about the veteran's alleged in-service experiences) clearly 
cannot establish the occurrence of the claimed in-service 
stressful experience.  The veteran also has not provided any 
statements from his former service comrades or other 
information or indicated any other source to corroborate any 
of his alleged in-service stressful experience.   

Significantly, moreover, the veteran has not been able to 
provide any details of any other stressful in-service 
experience(s).  In this regard, the Board emphasizes that a 
primary purpose of the September 1998 remand was to obtain 
specific details about the veteran's claimed in-service 
stressful experiences, to attempt independent verification of 
a claimed in-service stressful experience; and, if such an 
experience was verified, to have the veteran undergo further 
examination to determine whether any corroborated in-service 
experience was sufficient to support a diagnosis of PTSD.  
However, the information provided by the veteran was not 
sufficient, and when informed of the insufficiency, the 
veteran did not offer any further information.  As regards 
in-service experiences other than the May Day riots, the 
veteran apparently has refused to reveal information because 
of a "high level security clearance"; he also as indicated 
that "I'm not good about telephone no., people names or 
dates after forty years I remember no names of people I was 
stationed with or went to school with."  See statement dated 
and received in November 1998.  At this juncture, then, there 
is no verified or verifiable in-service stressful experience 
to support a diagnosis of PTSD; hence, further development of 
the claim is not warranted.  

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, an essential criterion of 38 C.F.R. § 3.304(f), the 
Board must conclude that the claim for service connection for 
PTSD must be denied.  Although the veteran is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
his claim and the evidence supporting a denial of his claim 
are in approximate balance, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

